Mr. Justice Mack delivered the opinion of the court. After judgment in favor of Landon, the defendant in replevin suit, and the awarding of the writ of retorno habendo this suit' was begun on the replevin bond, because of the failure of the plaintiff in the replevin action to return the property. No specific objection was made to the evidence offered of the bond and judgment in replevin. A general objection raises only the question of materiality. The judgment on the merits in replevin established Landon’s right to possession as lienor. The fact that he was conducting a warehouse of class “C” and had failed to issue a warehouse receipt is totally immaterial here, even if it could, in any way, have been material in the replevin suit. The proof of damages sustains the finding and judgment of the court, which is therefore affirmed. Affirmed.